Case 3:15-cv-05982-PGS-TJB Document 619 Filed 10/15/18 Page 1 of 2 PageID: 13892



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


                                                         )
   BOEHRINGER INGELHEIM                                  )        Civil Action No:
   PHARMACEUTICALS INC., BOEHRINGER                      )
                                                               15-cv-5982 (PGS)(TJB)
   INGELHEIM INTERNATIONAL GMBH,                         )
   BOEHRINGER INGELHEIM CORPORATION,                     )
   and BOEHRINGER INGELHEIM PHARMA                       )
                                                                       ORDER
   GMBH & CO. KG,
                                                         )

                                 Plaintiffs,             )
                  V.
   HEC PHARM CO., LTD., HEC PHARM USA,                   )
   MYLAN PHARMACEUTICALS INC., MYLAN                     )
                                                         )
   INC., MYLAN LABO RA TORIES LIMITED,
   ACCORD HEALTHCARE, INC., AUROBINDO                    )
   PHARMA LIMITED, AUROBINDO PHARMA
   USA, INC., DR. REDDY'S LABORATORIES,                  )
   LTD., DR. REDDY'S LABORATORIES, INC.,
                                                         )
                                                                        RECEIVED
   ZYDUS PHARMACEUTICALS USA, INC.,
   CADILA HEALTHCARE LTD., MSN                           )                    OCT 1,5 2018
   LABO RA TORIES PRIVATE LIMITED, MSN                   )
   PHARMACEUTICALS, INC., PRINSTON                                        AT 8:30               M
   PHARMACEUTICAL INC., INV AGEN                         )                   WILLIAM T. WALSH
                                                                                  CLERK
   PHARMACEUTICALS INC., SUN                             )
   PHARMACEUTICAL INDUSTRIES LTD., SUN
   PHARMA GLOBAL FZE, and TEVA                           )
   PHARMACEUTICALS USA, INC.,
                                                         )
                                 Defendants.             )



         THIS MATTER having been opened to the Court by bench trial; and the Court having fully

 considered the submissions in support thereof, and any opposition thereto; and having considered

  the arguments of counsel; and for good cause shown;


         IT IS on this ____G:ciay of October, 2018,
Case 3:15-cv-05982-PGS-TJB Document 619 Filed 10/15/18 Page 2 of 2 PageID: 13893




          ORDERED The '927 Patent Claims 7, 9, 15, 17, 19, 25, 26, and '859 Patent Claims 1, 14,

  15, 20, and 21 of the patents-in-suit are invalid on the grounds of nonstatutory double patenting;

  and it is further


          ORDERED The '927 Patent Claims 7, 9, 15, 17, 19, 25, 26, and '859 Patent Claims 1, 14,

  15, 20, and 21 of the patents-in-suit are invalid due as obvious in view of the prior art under 35

  U.S.C § 103; and it is further


          ORDERED Judgment is entered in favor of Defendants on Boheringer's claims seeking

  declarations of infringement.


          ORDERED The Memorandum is sealed for a period of sixty (60) days. The parties shall

  confer and redact the Memorandum, within that time period.




                                       PETER G. SHERIDAN, U.S.D.J.
